Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 26, 2017

The Court of Appeals hereby passes the following order:

A17A0922. ROCHELLE BEASLEY v. UNIFUND CCR, LLC.

      This case originated in magistrate court. Following an adverse ruling, Rochelle
Beasley appealed the magistrate court’s decision to the superior court. The superior
court entered summary judgment in favor of defendant Unifund CCR, LLC in the
amount of $9,391.40. Beasley then filed this direct appeal. We, however, lack
jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Beasley was required to follow the discretionary appeal procedures. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). Her failure to do so deprives us of jurisdiction over this appeal.
      Moreover, a discretionary application was required because this appeal
involves an action for damages where the judgment entered was less than $10,000.00.
See OCGA § 5-6-35 (a) (6); Jennings v. Moss, 235 Ga. App. 357 (509 SE2d 655)
(1998). For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/26/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.